Title: John Jefferson to Thomas Jefferson, 23 September 1815
From: Jefferson, John,Hopkins, Arthur Francis
To: Jefferson, Thomas


          
            Dear Sir
            Pittsylvaina Co Septr 23rd 1815
          
          I have the pleasure of informing that I am in good health, and hope you enjoy the same, Mr Arthur Hopkins Grand Son of my Sister Judiths,  Will be glad to be Acquainted with you, He is a young Gentleman of the Bar believed of great Talents, the favor you have d done for me lays me under the greatest Obligation, Tho, my suit  agt Colo James being of so long a date that, my Lawyers, & disinterested Gentlemen of the Bar, after an offer of One thousand Dollars, to is insisted  on me to acceed to it, and that the law was pointedly against me, which I did, but am as much Obliged to you, as if I had gained the whole amount
          
            I am With the greatest Sincerity Dr Sir yr Mo. Affect Friend
            Jno Jefferson
          
        